Case: 19-40056      Document: 00515084062         Page: 1    Date Filed: 08/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-40056                            August 20, 2019
                                 Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR ALFONSO PEREZ-RODRIGUEZ, also known as Alfonso Perez-
Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:18-CR-859-1


Before DENNIS, OWEN, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Hector Alfonso
Perez-Rodriguez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Perez-Rodriguez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40056   Document: 00515084062    Page: 2   Date Filed: 08/20/2019


                               No. 19-40056

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2